MEMORANDUM**
Gladys McAlister appeals pro se the district court’s order dismissing her first amended complaint alleging conspiracy pursuant to 42 U.S.C. §§ 1983 and 1985, and several state law claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988), and we affirm.
McAlister faded to allege any facts from which a conspiracy between defendants could be inferred, and her mere allegations do not set forth a constitutional deprivation under any cognizable theory. See id. Because McAlister was informed of the deficiencies of her complaint and her amended complaint failed to cure the deficiencies, the district court properly dismissed McAlister’s federal conspiracy claim without leave to amend. See id.
The district court did not abuse its discretion by declining to exercise supplemental jurisdiction over the state law claims after the dismissal of the sole federal claim. See Acri v. Vanan Assocs., Inc., 114 F.3d 999, 1001 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.